DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 December 2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the claim recites “a surgical instrument” in line 6 and additionally discloses “a surgical instrument” in line 7.  It is unclear as to whether this is the same instrument or an additional instrument.  For purposes of compact prosecution “a surgical instrument” in line 7 is being examined as the same surgical instrument set forth in line 6.
Regarding claim 11, the claim recites “a surgical instrument” twice in line 6.  It is unclear as to whether this is the same instrument or an additional instrument.  For purposes of compact prosecution both “a surgical instrument” in line 6 are being examined as the same surgical instrument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moll et al (2011/0238083).

Regarding claim 4, Moll et al disclose wherein the one or more dilator tubes are non-disposable ([0320]).
Regarding claim 6, Moll et al disclose wherein the handle is removable (the handle is removable from the one or more dilator tubes (instrument removably coupleable), abstract).

Regarding claim 17, Moll et al disclose wherein the end-effector is configured to automatically move to coincide with a desired trajectory ([0286]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7-10, 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Abbate et al (2010/0211093).
Regarding claims 2, 7-10, 14, 16, 19 and 20, Moll et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the one or more dilator tubes includes at least two nested dilator tubes and at least three nested dilator tubes with differing diameters, wherein the at least three dilator tubes are configured to create a portal into soft tissue, wherein the one or more dilator tubes create a portal into soft tissue, and wherein the portal is used minimally invasive screw insertion or insertion of a surgical implant and wherein the at least one dilator tube is configured to resist radial compression; and a series of sequential dilator tubes having differing diameters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic system having a dilator of Moll et al with at least two nested dilator tubes to create a portal for screw or implant insertion and resisting compression of Abbate et al as it would provide a collapsible tapered dilator while maintaining rigidity and a known structure for positioning an implant/screw into a tissue of interest as set forth in Abbate et al. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Sheldon et al (2012/0259219).
Regarding claim 3, Moll et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the one or more dilator tubes are disposable.
However, Sheldon et al teach in the same medical field of endeavor, wherein the one or more dilator tubes are disposable (disposable cartridge including dilator [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more dilator tubes of Moll et al with being .
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al (2011/0238083) in view of Abbate et al (2010/0211093) and further in view of Fung et al (2011/0276075).
Regarding claims 12 and 13, Moll et al disclose the invention substantially as claimed, but fail to explicitly disclose wherein the at least one dilator tube each form two-halves and wherein the at least one dilator tube includes a series of dilator tubes.
However, Abbate et al teach in the same medical field of endeavor, wherein the at least one dilator tube each form two-halves; and wherein the at least one dilator tube includes a series of dilator tubes (figs.3a-3f; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic system having a dilator of Moll et al with at least one dilator tube each form two-halves of Abbate et al as it would provide a collapsible tapered dilator as set forth by Abbate et al.  Moll et al as modified by Abbate et al fail to explicitly disclose wherein the at least one dilator tube is configured to snap-fit together.
However, Fung et al teaches in the same medical field of endeavor, magnet components which can be affixed to distal portion of the guides in a variety of well-known and suitable manners includes snap-fit ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the halves and series of dilator tubes as taught by Moll et al as modified by .
Response to Arguments
Applicant's arguments filed 4 December 2020 have been fully considered but they are not persuasive.
Applicant states the prior art fail to disclose “an end effector guide tube having a through hole and holding a surgical instrument in a rigid manner on a selected trajectory.”  Applicant states Moll describes a robot for holding a catheter, which is by definition flexible.
Examiner’s position is the claim as written does not disclose “holding a surgical instrument in a rigid manner on a selected trajectory.”  The claim states “the end effector adapted to rigidly hold a surgical instrument in a selected trajectory.”  The claim as written only requires the end effector be structurally capable of rigidly holding a surgical instrument.  The end effector (instrument driver) does hold the surgical instrument which is located within the guide tube rigidly on a selected trajectory (guide instrument 18, is held in place by a rigid instrument driver 16, figs. 4 and 170).  This limitation does not require the surgical instrument to be rigid, it only requires it be held rigidly, which Moll discloses.  Additionally, Moll et al disclose catheters as well as needles which are understood to be rigid.  Examiner notes the written description of the present invention is similarly directed to guidance of catheters, which as Applicant notes, are “flexible by definition.”    
Applicant states the prior art fail to disclose a handle that can be grabbed by a physician to manually force the dilator to push through soft tissue.”  Applicant states the handle of Moll is a handle for manipulating the robot end effector or arm, not to manipulate any dilator.
Examiner’s position is the claim does not limit where the handle of the dilator tube is located.  Additionally, the limitation “for manually pushing the dilator into soft tissue” is directed to the intended use of the handle.  The handle of Moll is structurally capable of providing this feature.  Moll discloses two different handles, a remotely-actuated grasper [0324] or handle 23, fig.3.1.  In response to Applicant’s remarks regarding handle 23 being of the robot, Examiner notes the dilator tube is attached to the robot and the handle is therefore a handle of the dilator tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793